Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 1 of 128




                                              19-987 C
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 2 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 3 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 4 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 5 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 6 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 7 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 8 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 9 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 10 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 11 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 12 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 13 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 14 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 15 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 16 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 17 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 18 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 19 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 20 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 21 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 22 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 23 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 24 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 25 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 26 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 27 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 28 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 29 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 30 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 31 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 32 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 33 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 34 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 35 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 36 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 37 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 38 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 39 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 40 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 41 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 42 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 43 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 44 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 45 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 46 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 47 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 48 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 49 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 50 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 51 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 52 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 53 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 54 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 55 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 56 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 57 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 58 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 59 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 60 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 61 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 62 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 63 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 64 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 65 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 66 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 67 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 68 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 69 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 70 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 71 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 72 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 73 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 74 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 75 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 76 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 77 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 78 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 79 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 80 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 81 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 82 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 83 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 84 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 85 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 86 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 87 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 88 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 89 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 90 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 91 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 92 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 93 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 94 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 95 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 96 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 97 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 98 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 99 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 100 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 101 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 102 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 103 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 104 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 105 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 106 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 107 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 108 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 109 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 110 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 111 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 112 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 113 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 114 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 115 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 116 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 117 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 118 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 119 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 120 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 121 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 122 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 123 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 124 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 125 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 126 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 127 of 128
Case 1:19-cv-00987-PEC Document 1 Filed 07/09/19 Page 128 of 128
